Exhibit 10(a)1
 
RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT
 
THIS RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement"), made
and entered into by and between THE SOUTHERN COMPANY (the “Company”) and CHARLES
D. MCCRARY ("Employee"), shall be effective as of May 22, 2012 (the "Effective
Date").
 
W I T N E S S E T H:
 
WHEREAS, the Compensation and Management Succession Committee of the Company
Board of Directors (the “Compensation Committee”) has approved the Agreement in
order to encourage Employee to continue employment with an affiliate of the
Company for a specified term and to provide Employee with a retention award for
service he will provide to the Company and its affiliates; and
 
WHEREAS, the Agreement is an Award made by the Compensation Committee under the
Southern Company Omnibus Incentive Compensation Plan (the "Omnibus Plan").
 
NOW, THEREFORE, in consideration of the premises, and the agreement of the
parties set forth in the Agreement, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
1.           Retention Award.   Employee is awarded under the Agreement the
number of Restricted Stock Units valued at Two Million Dollars and No Cents
($2,000,000.00) at the closing Common Stock price on the effective date of the
Agreement and shall become vested  in the Award provided Employee is actively
employed with an affiliate of the Company on December 31, 2014 (the “Vesting
Date”).
 
The award under this Paragraph 1 shall be treated as an award of Restricted
Stock Units under the terms of the Omnibus Plan, and therefore governed by the
terms of that plan.  The deemed dividends associated with the Restricted Stock
Units shall be credited and treated as reinvested in additional Restricted Stock
Units until the award is vested and paid in accordance with Paragraph 2.
 
2.           Timing and Form of Payment of Retention Amount.
(a)           Generally.  Unless modified by the provisions set forth in
Paragraphs 2(b)-2(f),
the vested amount shall be paid in shares of Common Stock to Employee in a lump
sum within 30 days following the Vesting Date (the "Scheduled Payment Date").
 
(b)           Death.  If Employee dies while in active service prior to the
Vesting Date, notwithstanding anything to the contrary in the Agreement,
Employee shall be treated as fully vested in the retention award set forth in
Paragraph 1.  The amount vested under this Paragraph 2(b) shall be paid on the
earlier of (i) the Scheduled Payment Date or (ii) within 30 days
 
 
1
 
 

--------------------------------------------------------------------------------

 
 
 
 
following the Employee's date of death.  Employee shall designate his
beneficiary(ies) in the beneficiary designation form set forth in Exhibit 1 to
the Agreement.
 
(c)           Disability.  If Employee separates from service on account of
becoming totally disabled as defined under the Company's long term disability
plan prior to the Vesting Date, notwithstanding anything to the contrary in the
Agreement, Employee shall be treated as fully vested in the retention award set
forth in Paragraph 1.  The amount vested under this Paragraph 2(c) shall be paid
on the earlier of (i) the Scheduled Payment Date or (ii) within 30 days
following the date Employee separates from service on account of disability.
 
(d)             Involuntary Termination.  If Employee separates from service on
account of being involuntarily terminated for reasons other than Cause prior to
the Vesting Date, notwithstanding anything to the contrary in the Agreement,
Employee shall be treated as fully vested in the retention award set forth in
Paragraph 1.  The amount vested under this Paragraph 2(d) shall be paid on the
earlier of (i) the Scheduled Payment Date or (ii) within 30 days following the
date the Employee separates from service.
 
(e)           Voluntary Termination or Termination for Cause.  If Employee
voluntarily terminates employment prior to the Vesting Date or is terminated for
Cause solely as determined by the Company prior to the Scheduled Payment Date,
Employee forfeits all amounts under the Agreement and all amounts which could
have been paid under the Agreement.  For purposes of the Agreement, "Cause" or
"Termination for Cause" shall include the following conditions:
 

 
               (1)      Failure to Discharge Duties.  Employee willfully
neglects or refuses to discharge his duties hereunder or refuses to comply with
any lawful or reasonable instructions given to him by the Company without
reasonable excuse;

 
 
              (2)       Breach.  Employee commits any material breach or repeats
or continues (after written warning) any breach of his obligations hereunder;

 
 
              (3)       Gross Misconduct.  Employee is guilty of gross
misconduct.  For the purposes of the Agreement, the following acts shall
constitute gross misconduct as solely determined by the Company:

 

                             (i)           Any act involving fraud or dishonesty
or breach of appropriate regulations of competent authorities in relation to
trading or dealing with stocks, securities, investments and the like;      
                          (ii)           The carrying out of any activity or the
making of any statement which would prejudice and/or reduce the good name and
standing of the Company or any of its affiliates or would bring any one of these
into contempt, ridicule or would reasonably shock or offend any community in
which these companies are located;

 
 
2
 
 

--------------------------------------------------------------------------------

 
 

 
              (iii)          Attendance at a Company worksite in a state of
intoxication or otherwise being found in possession on Company or any of its
affiliates' property of any prohibited drug or substance, possession of which
would amount to a criminal offense;
     
                          (iv)         Assault or other act of violence against
any employee of the Company or other person during the course of his employment;
or
                                (v)           Conviction of any felony or
misdemeanor involving moral turpitude.

 
(f)           Delaying Payment. Notwithstanding the foregoing, if Employee is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) as of the date of his separation from
service, then payment of any amounts under the Agreement shall be deferred for
six months after the date of his separation from service to the extent required
by Section 409A of the Code.
 
3. Amendment and/or Termination of the Agreement. The Agreement terminates when
all amounts have been paid or forfeited pursuant to Paragraph
2.  Notwithstanding the preceding sentence, the Employee and the Company may
mutually agree to amend or terminate the Agreement prior to the Vesting Date
only by written agreement signed by each party.
 
4.           Confidentiality. Employee represents and agrees that he will keep
all terms and provisions of the Agreement completely confidential, except for
possible disclosures to his legal and financial advisors and his spouse or to
the extent required by law, and Employee further agrees that he will not
disclose the terms, provisions or information contained in or concerning the
Agreement to anyone other than those persons named above, including, but not
limited to, any past, present or prospective employee or applicant for
employment with the Company or any affiliate of the Company.  The Agreement is
not intended in any way to proscribe Employee's right and ability to provide
information to any federal, state or local government in the lawful exercise of
such governments' governmental functions.
 
5.           Assignability.  Neither Employee, his estate, his beneficiaries nor
his legal representatives shall have any rights to commute, sell, assign,
transfer or otherwise convey the right to receive any payments hereunder, which
payments and the rights thereto are expressly declared to be nonassignable and
nontransferable.  Any attempt to assign or transfer the right to payments under
the Agreement shall be void and have no effect.
 
6.           Unsecured General Creditor.  The Company shall neither reserve nor
specifically set aside funds for the payment of its obligations under the
Agreement, and such obligations shall be paid solely from the general assets of
the Company.  Notwithstanding that Employee may be entitled to receive payments
under the terms and conditions of the Agreement, the assets from which such
amounts may be paid shall at all times be subject to the claims
 
 
3
 
 

--------------------------------------------------------------------------------

 
 
 
of the Company's creditors.
 
7.           No Effect on Other Arrangements.  It is expressly understood and
agreed that any payments made in accordance with the Agreement are in addition
to any other benefits or compensation to which Employee may be entitled or for
which he may be eligible, whether funded or unfunded, by reason of his
employment with the Company.
 
8.           Tax Withholding and Implications.  To the extent permitted under
Section 409A of the Code, there shall be deducted from the vested retention
amount the number of shares of Common Stock necessary to cover the amount of any
tax required by any governmental authority to be withheld from the Employee and
paid over by the Company  or an affiliate of the Company to such governmental
authority for the account of the Employee.  The Company makes no representations
or guarantees regarding the tax implications of the Agreement and advises
Employee to consult with his attorney and/or tax advisor regarding the tax
implications of the Agreement.  In addition, Employee agrees to hold harmless
the Company with respect to any tax liability for any and all federal, state or
local taxes or assessments, interest or penalties of any kind arising from the
Agreement.
 
9.           Compensation.  Any compensation paid to Employee pursuant to the
Agreement shall not be considered "compensation" as the term is defined in The
Southern Company Employee Savings Plan, or "earnings" as such term is defined in
The Southern Company Pension Plan.  Payments to Employee shall not be considered
wages, salaries or compensation under any other Company-sponsored employee
benefit or compensation plan or program, unless the explicit terms of such plan
or program provide otherwise.
 
10.           No Guarantee of Employment.  No provision of the Agreement shall
be construed to affect in any manner the existing rights of the Company to
suspend, terminate, alter or modify, whether or not for Cause, the Employee’s
employment relationship with the Company.
 
11.           Governing Law.  The Agreement, and all rights under it, shall be
governed by and construed in accordance with the laws of the State of Georgia,
without giving effect to principles of conflicts of laws.
 
12.           409A. The parties agree that the terms and provisions of the
Agreement will be construed and interpreted to the maximum extent permitted in
order to comply with Section 409A of the Code, and the regulations promulgated
thereunder.  Neither the Employee nor the Company may accelerate any deferred
payment under the Agreement, except in compliance with Section 409A of the Code.
 
 
 
[SIGNATURES ON FOLLOWING PAGE]
 
4

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Agreement has been executed by the parties first listed
above, this _6__ day of __June_____2012.
 
 
“COMPANY”
THE SOUTHERN COMPANY
 
By:   /s/Thomas A. Fanning                                          
Its: Chairman, President, and Chief Executive
Officer                                                                                        
 
                                                     “EMPLOYEE”
                                                    CHARLES D. MCCRARY
                                                     /s/Charles D.
McCrary                                                               

 
5
 
 

--------------------------------------------------------------------------------

 
RETENTION AND RESTRICTED STOCK UNIT AWARD AGREEMENT
EXHIBIT 1
BENEFICIARY DESIGNATION
 
 
Beneficiary
 
 
Name                                    Relationship                                               Percentage
 
 
Name                                    Relationship                                               Percentage
In the event that all or some beneficiaries designated above are not living at
the time payment
should be made, I designate the following contingent beneficiaries to be paid
such amounts:
 
Contingent Beneficiary
 
 
Name                                    Relationship                                               Percentage
 
 
Name                                    Relationship                                               Percentage
 
 
Any amounts not paid to the contingent beneficiary(ies) shall be paid to the
Employee's estate.
 
 
 
6